Citation Nr: 1550901	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-12 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carcinoma of the bladder.

2.  Entitlement to service connection for carcinoma of the bladder, to include as secondary to in-service exposure to mercury, coal ash, and coal tar.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to the carcinoma of the bladder, and to include as secondary to in-service exposure to mercury, coal ash, and coal tar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In August 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the local RO.  A copy of the hearing transcript has been associated with the claims file.  

The psychiatric claim on appeal has previously been developed to include only depression.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized to include any psychiatric disorder, as the Veteran has several current psychiatric diagnoses.

The Board notes that additional evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the April 2013 Statement of the Case (SOC).  This new evidence has not been reviewed by the AOJ and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted on April 2013 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claims do not need to be remanded solely for consideration of such new evidence.  Id.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

With the exception of the new and material evidence claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed January 1993 Board decision denied service connection for carcinoma of the bladder.

2.  The evidence pertaining to the Veteran's carcinoma of the bladder submitted subsequent to the January 1993 Board decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 



CONCLUSIONS OF LAW

1.  The Board's January 1993 decision that denied service connection for carcinoma of the bladder is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. 
§§ 20.1100(a), 20.1104 (2015).

2.  New and material evidence has been submitted to reopen the Veteran's claim for service connection for carcinoma of the bladder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

II.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for carcinoma of the bladder.

The RO denied the Veteran's petition to reopen his claim for service connection for carcinoma of the bladder in the December 2010 rating decision at issue - determining he had not submitted new and material evidence to warrant reopening the claim.  The Board also must make this threshold preliminary determination as to whether new and material evidence has been submitted, before proceeding further, because it affects the Board's jurisdiction to reach the underling claim for service connection and adjudicate it on the merits on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383-4 (Fed. Cir. 1996); see also Bulter v. Brown, 9 Vet. App. 167, 171 (1996).  If the Board finds that new and material evidence has not been submitted, then its analysis must end, as further analysis is neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.

In a January 1993 Board decision, the Board denied service connection for carcinoma of the bladder.  The Board found that the claim was not well-grounded.  The Veteran was advised of his appellate rights in a letter dated in January 1993.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.

In June 2010, the Veteran filed a claim to reopen his previously denied claim for service connection for carcinoma of the bladder.  Claims received on or after August 29, 2001, shall be reopened and reviewed if "new and material" evidence is presented or secured.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

In this case, the following evidence has been added to the record since the January 1993 Board denial:  private treatment records, VA treatment records, Internet articles, photographs, a VA examination, VA medical opinions, a Board hearing transcript, and lay statements.  This evidence is new because it has not previously been submitted.  

This new evidence is also material.  The claim was previously denied because it was not well-grounded.  Specifically, the Board found that the Veteran's service treatment records (STRs) were completely negative for any complaints or treatment related to his carcinoma of the bladder, and there was no competent evidence to suggest a connection between his current diagnosis and his active military service.  Since that time, VA medical nexus opinions were provided in March 2013 and April 2013 that address the etiology of the Veteran's current carcinoma of the bladder.  Additionally, the photographs, Internet articles, and lay statements from the Veteran all address the etiology of the Veteran's currently diagnosed carcinoma of the bladder.  All of this bears directly and substantially upon the specific matter under consideration.  This evidence is significant and must be considered in order to fairly decide the merits of the claim.  For these reasons, the Veteran's claim for service connection for carcinoma of the bladder is reopened.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for carcinoma of the bladder is reopened.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining service connection claims can be properly adjudicated.   

Initially, at his August 2015 Board hearing, the Veteran testified that he was receiving current treatment for his carcinoma of the bladder at the VA Medical Center (VAMC) in Iowa City, Iowa, and current treatment at the Dubuque, Iowa, VA Community-Based Outpatient Clinic (CBOC).  Additionally, in a November 2012 medical opinion, the Veteran's VA treating physician stated that the Veteran was treated for his acquired psychiatric disorder in November 2012 by VA.  These current VA treatment records are not currently in the claims file as the most recent VA treatment records are dated from March 2012.  Upon remand, the Veteran's pertinent and recent VA treatment records must be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005). 

Additionally, at his Board hearing, the Veteran reported recent private treatment at Mercy Medical Center for the disorders currently on appeal.  These pertinent treatment records are not currently of record, as the most recent medical treatment records from Mercy Medical Center are dated from September 2006.  On remand, all pertinent and recent private treatment records from this facility should be obtained and added to the claims file.  See 38 U.S.C.A. §§ 5103(a), 5103A(a)(1), (b)(1), (c)(1); 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's pertinent VA outpatient treatment records from the Iowa City, Iowa, VAMC, to include the Dubuque, Iowa, VA CBOC, dated since March 2012.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Update and obtain all of the Veteran's pertinent private treatment records from Mercy Medical Center in Dubuque, Iowa, dated since September 2006.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


